Exhibit 10.30
Execution Version


ASSIGNMENT AND ASSUMPTION AGREEMENT




This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), effective as of
February 26, 2019 (the “Effective Date”), among Clearway Energy Operating LLC
(formerly NRG Yield Operating LLC), a Delaware limited liability company
(“Assignor”), and GIP III Zephyr Carlsbad Holdings, LLC, a Delaware limited
liability company (“Assignee”).
RECITALS
A.    Assignor is party to that certain Purchase and Sale Agreement, dated as of
February 6, 2018, by and between the Assignor and NRG Gas Development Company,
LLC, a Delaware limited liability company (the “Purchase Agreement”), pursuant
to which the Assignor agreed to purchase 100% of the membership interests of
Carlsbad Energy Holdings LLC, a Delaware limited liability company (“Carlsbad
Holdings”) and indirect owner of a 540 megawatt natural gas fired project in
Carlsbad, California (the “Project”);
B.    In accordance with Section 13.10 of the Purchase Agreement, Assignor
desires to transfer, assign, convey and deliver to Assignee, and Assignee
desires to receive, acquire and accept from Assignor the Purchase Agreement such
that the Assignee shall be the purchaser of Carlsbad Holdings and the Project;
and
C.    To effect the transfer of the Purchase Agreement, Assignor and Assignee
are executing and delivering this Assignment.
NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby act and agree as follows:
AGREEMENTS
1.Assignment of the Purchase Agreement. Assignor hereby transfers, assigns,
conveys and delivers to Assignee all of Assignor’s right, title and interest in
and to the Purchase Agreement, and Assignee hereby accepts such transfer,
assignment and conveyance.
2.Assumption of Assignee. Assignee hereby agrees to assume the obligations of
Assignor to satisfy, perform and discharge, as the same become due, all
liabilities and obligations under the Purchase Agreement.
3.Counterparts. This Assignment may be executed in separate counterparts with
separate signature pages, all of which when taken together shall constitute one
instrument. Delivery by facsimile or other electronic transmission of an
executed original or the retransmission of any executed facsimile or other
electronic transmission shall be deemed to be the same as delivery of an
executed original.
4.Further Assurances. The parties hereto agree to take all such further actions
and execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Assignment. Without
limiting the foregoing, (a) Assignor agrees to execute, acknowledge and deliver
to Assignee all such other additional instruments, notices, and other documents
and to do all such other and further acts and things as may be reasonably
necessary to more fully and effectively sell, assign, transfer and deliver to
Assignee the Purchase Agreement and (b) Assignee agrees to execute, acknowledge
and deliver to Assignor all such other additional instruments, notices, and
other documents and to do all such other and further acts and things as may be
reasonably necessary to more fully and effectively accept and assume the
Purchase Agreement.







--------------------------------------------------------------------------------





5.Governing Law. This Assignment shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to any
conflict or choice of law provision that would result in the application of
another state’s law.
6.Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and permitted
assigns.


[signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused this Assignment to be executed on its
behalf by its duly authorized officer, as of the day and year first above
written.


ASSIGNOR:
CLEARWAY ENERGY OPERATING LLC


By: /s/ Christopher Sotos____________________
Name: Christopher Sotos
Title: President
ASSIGNEE:
GIP III ZEPHYR CARLSBAD HOLDINGS, LLC
By: /s/ Jonathan Bram_______________________
Name: Jonathan Bram
Title: Manager








Signature Page for Carlsbad Purchase Agreement Assignment



